DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0299887 to Miyaji et al. in view of US Patent 5,148,639 to Sakai et al. and further in view of Organic Photoreceptors for Imaging Systems to Borsenberger, pp. 6-17.
Miyaji discloses an image forming apparatus includes a positively-charged single layer type electrophotographic photoreceptor, a charging device with a contact charging roller for charging a surface of the photoreceptor and an exposure device for exposing the charged surface of the photoreceptor to light to form an electrostatic latent image (Abstract; Figure 3; ¶¶ [0085] – [0098]).  The charging roller is made of electrically conductive rubber having an Asker-C rubber hardness of 62 to 81° on a cored bar (¶¶ [0029] – [0035]).  A roller surface roughness of the charging roller has an average distance (Sm) between asperity peaks on a cross-sectional curve of 55 to 130 µm and that a ten-point average roughness (Rz) is 9 to 19 µm (Abstract; ¶¶ [0030], [0033], [0036]). The voltage applied by the voltage application means is preferably a DC voltage (¶ [0037], [0039]).
The positively-charged single layer type electrophotographic photoreceptor comprises a single photosensitive layer containing a charge generating compound, a charge transporting compound, and a polycarbonate binder resin given by the formula:

    PNG
    media_image1.png
    203
    266
    media_image1.png
    Greyscale
, which has yield point strain falls within the range of 9 to 29% and a viscosity-average molecular weight of 30,000 or higher, more preferably 40,000 to 80,000, or even more preferably 45,000 to 75,000 (¶¶ [0053] - [0071]; Example 15).  An exemplified polycarbonate copolymer made from bisphenol Z and bisphenol C at a 1:1 ratio having a viscosity-average molecular weight of 55,000 is disclosed in Example 15 (¶ [0132]; Table 2; see pending claims 4-6).  Bisphenol Z polycarbonate is the same as unit (a) in pending claim 8.  Bisphenol C polycarbonate is the same as unit (b) in pending claim 8.  
Miyaji’s image forming apparatus differs from the claimed image forming apparatus because of the charge roller’s ten-point average surface roughness and the presence of a discharge member configured to discharge the photosensitive member.  
The claims specify an upper limit of 8.5 µm in charging roller surface roughness while the reference discloses a charging roller surface roughness of 9 to 19 µm. However, Figure 8 in Miyaji shows an area of acceptable combination of ten-point average surface roughness (Rz) and Asker C-Hardness of the charge roller.  This figure depicts the acceptable area of combined properties within a rectangle that extends to an Rz of about 7 µm.  Based in these disclosures, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a contact charger having an Rz within the full disclosure of Miyaji, such as Rz of about 7 µm, because the reference depicts an acceptable lower limit below the explicitly stated lower limit of Rz = 9 µm.  The artisan would have found it obvious to vary from the explicitly recited range of Rz using routine optimization, particularly in view of Figure 8.
	The supporting Sakai reference discloses the advantages of surface roughening of the surface of an electrophotographic photosensitive member (Abstract).  The surface roughening improves the cleaning effects using a cleaning blade (col. 3, l. 23-36).  The degree of surface roughening on the photosensitive member surface is expressed by a ten point average surface roughness Rz and may preferably range from 0.3 µm to 5.0 µm, and more preferably from 0.3 µm to 2.0 µm (col. 5, l. 19-40).  As discussed in Sakai, stripes appear in the produced image if the Rz is more than 5.0 µm and smaller than 0.3 µm gives no friction relief from the cleaning blade (col. 5, l. 41-38).
The newly cited Borsenberger text discloses conventional attributes of an electrophotographic imaging apparatus.  As noted in Imaging Systems to Borsenberger, the imaging apparatus has a charging device, an exposure device, a developing device, a transfer device, a fixing device, and an erase device (7) (see p. 6 & Figure 4).  Borsenberger teaches the erase functions to remove residual charges from the surface of the photoreceptor (pp. 6 & 17).  Borsenberger discloses an erase exposure as effective to remove the residual charges so that the photoreceptor has a uniform surface for further processing in the next imaging cycle.  As seen in Figure 5, the erase is placed upstream of the charging device based on rotation of the photoreceptor drum.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to produce Miyaji photosensitive layer with a Rz surface roughness of from 0.3 µm to 5.0 µm, and more preferably from 0.3 µm to 2.0 µm, because Sakai shows this feature as result affecting to aid in cleaning while avoiding image inaccuracies.
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include a discharge member in the form of a erase exposure device in Miyaji because Borsenberger teaches this permits removal of any residual charges that would deleteriously affect the next imaging cycle. Placement of the charge removal device upstream of the charging device with respect to rotation of the photoreceptor would have been obvious to ensure charge erase before the next full imaging cycle as taught by Borsenbeger.
This new ground of rejection addresses the brief traversal present in the request for reconsideration filed 28 January 2021.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0299887 to Miyaji et al. in view of US Patent 5,148,639 to Sakai et al. and further in view of Organic Photoreceptors for Imaging Systems to Borsenberger, pp. 6-17 as applied to claims 1, 3-8, and 13 above, and further in view of US Patent Application Publication 2014/0221183 to Miyagawa et al.
Miyaji, Sakai and Borsenberger were described above.  The findings of fact and conclusions of law presented above are incorporated here.  As discussed above, Miyaji discloses a charging device with a contact charging roller for charging a surface of the photoreceptor.  The charging roller has an electrically conductive rubber surface layer (¶¶ [0029] – [0036]).  Miyaji does not disclose the volume resistivity of the conductive rubber surface layer.
The supporting Miyagawa publication teaches the hardness of the charging roller for use in an electrophotographic imaging apparatus.  Miyagawa teaches the hardness is preferably 20 or more or 80 or less for a charging member having an Rz surface roughness of from 0.1 to 50 µm (¶¶ [0108], [0109]). Miyagawa also teaches these features are effective where the charging member has an electrical resistance of 1.0 x 104 to 9.9 x 107 Ωcm (¶ [0107]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select an electrical resistance for the conductive rubber layer of charging roller of Miyaji in the range of 1.0 x 104 to 9.9 x 107 Ωcm, such as 1 x 107 Ωcm, because the conductive rubber layer must have a resistance effective to function as a charging roller and Miyagawa discloses effective resistance for a conductive rubber layer in the same field of endeavor. 

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0300475 to Daisuke et al. in view of US Patent 5,008,706 to Ohmori et al., further in view of US Patent Application Publication 2014/0221183 to Miyagawa et al., and still further in view of Organic Photoreceptors for Imaging Systems to Borsenberger, pp. 6-17.
Daisuke discloses an electrophotographic imaging apparatus comprising a single layer photoconductor 37, a charging portion 39, an exposure portion 38, a developing portion 71, a cleaning portion (not shown), a charge eliminator (not shown) as a charge eliminating portion, an intermediate transfer belt 31, and a fuser 4 (¶¶ [0091], [0101] – [0107]; Figure 3).  The charging portion 39 uniformly charges the circumferential face of the electrophotographic photoconductor 37. A specific example of the charging portion 39 is a charging roller that contacts the photoconductor 37 (¶¶ [0092], [0093]).  The charging roller has a mandrel rotatably supported, a resin layer arranged on the mandrel, and a voltage-applying potion configured to apply a voltage to the mandrel (¶ [0096]).  Useful resin layers include urethanes having an inorganic filler (¶ [0098]).  The charging roller has an applied direct voltage, such as from 1000 V to 2000 V (¶ [0099]).  There is no disclosed discharge member in the apparatus of Daisuke.
The photoconductor has a single photosensitive layer on a conductive support (see Figure 2A; ¶ [0065]).  The photosensitive layer comprises a binder resin, a charge-transport material, and a charge-generating material (¶ [0069]). Useful binder resins include a polycarbonate copolymer made from bisphenol Z and bisphenol C at a 1:1 ratio having a viscosity-average molecular weight of 55,000 (¶ [0118]; Table 1; see pending claims 4-6).  Bisphenol Z polycarbonate is the same as unit (a) in pending claim 8.  Bisphenol C polycarbonate is the same as unit (b) in pending claim 8.  
Daisuke does not disclose the specifics of the charging roller as claimed, but Ohmori discloses an electrophotographic apparatus having a photosensitive member 2, a charging means 1 which is in contact with the photosensitive member 2 and charges the photosensitive member to a voltage (col. 3, l. 3-10), a light beam 15 from an exposure means, a development means 16, and a transfer means 18 (Figure 1 & col. 4, l. 59 - col. 5, l. 21).  As noted above, the ten-point mean surface roughness (Rz1) of the photosensitive member and the ten-point means surface roughness (Rz2) of the charging member satisfy the following relationships:
µm ≤ (Rz1 + Rz2) ≤ 6.0 µm; 0.1 µm ≤ Rz1 ≤ 5.0 µm; 0.1 µm ≤ Rz2 ≤ 5.0 µm 
(Abstract; col. 3, l. 11-25).  In a preferred embodiment, the charging roller has a Rz2 = 5.0 µm and the photosensitive member has a Rz1 = 0.3 µm or 1.0 µm (Example 1: col. 10, l. 5-9; Table 1; see pending claim 2).  The roller is made of a conductive urethane rubber (Example 1).  The volume resistivity of the charging member 1 may preferably be 100 -1012 ohm∙cm, particularly 102-1010 ohm∙cm.
Ohmori does not disclose the Asker Hardness of the charging roller, but the supporting Miyagawa publication teaches the hardness of the charging roller is preferably 20 or more or 80 or less for a charging member having an Rz surface roughness of from 0.1 to 50 µm (¶¶ [0108], [0109]). Miyagawa also teaches these features are effective where the charging member has an electrical resistance of 1.0 x 104 to 9.9 x 107 Ωcm (¶ [0107]).
Daisuke does not disclose the specific position of the charge eliminator (i.e., a discharge member), but as noted above the Borsenberger text discloses conventional attributes of an electrophotographic imaging apparatus.  As noted in Imaging Systems to Borsenberger, the imaging apparatus has a charging device, an exposure device, a developing device, a transfer device, a fixing device, and an erase device (7) (see p. 6 & Figure 4).  Borsenberger teaches the erase functions to remove residual charges from the surface of the photoreceptor (pp. 6 & 17).  Borsenberger discloses an erase exposure as effective to remove the residual charges so that the photoreceptor has a uniform surface for further processing in the next imaging cycle.  As seen in Figure 5, the erase is placed upstream of the charging device based on rotation of the photoreceptor drum.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the contact charger disclosed by Ohmori in the imaging apparatus of Daisuke because Daisuke teaches the use of a contact charger made from a mandrel and having a conductive urethane resin layer, but does not disclose a specific contact charger having a urethane resin.  The supporting Ohmori patent discloses specific contact chargers for an electrophotographic imaging apparatus formed from a conductive filler dispersed in a polyurethane as the roller’s external coating and having a ten point average surface roughness of Rz2 = 5.0 µm.  Ohmori further discloses this contact charger avoids the problems of oxidative species formation common with corona charging (col. 1, l. 34+).  The use of a known component for its known function when that function is called for by the relevant art would have been prima facie obvious to the skilled artisan.  Because the exemplified polycarbonate resin in Daisuke has the same formula and viscosity-average molecular weight as the preferred polycarbonates of the instant invention (see spec. ¶¶ [0033] – [0035]) it appears this polycarbonate inherently has the deformation at a yield point of between 9% and 29% (see pending claim 3).  Optimization of the volume resistivity of the charging roller to a value within the range of 102-1010 ohm∙cm, such as 107 ohm∙cm, would have been obvious to the skilled artisan as resistivities within the noted range are taught as preferred.  Optimization of the surface roughness of Daisuke’s photosensitive member would have been obvious to the skilled artisan because Ohmori teaches a specific combination of charging roller and photosensitive member surface roughness gives reduces surface charge unevenness and image defects.
The artisan would also have found it obvious to prepare the conductive charging roller with an Asker Hardness of 20 or more or 80 or less because the conductive roller would need to have a defined hardness in Ohmori and Miyagawa discloses effective hardness for conductive charging rollers defined as an Asker Hardness.  The selection of a specific hardness within the range disclosed by Miyagawa would have been obvious to the skilled artisan in order to form an elastic layer with good contact to the photosensitive member.
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to place the charge elimination device upstream of the rotation direction of the photoreceptor because this would ensure charge erase before the next full imaging cycle as taught by Borsenbeger. 
This new ground of rejection addresses the brief traversal present in the request for reconsideration filed 28 January 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        16 March 2021